Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable subject matter
A terminal disclosure disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10,652,014 is required to issue a notice of allowance for the instant application.

Examiner’s note
The examiner reached out to applicant’s representative Mr. James Bunts on 5/21/2021 and discussed Terminal Disclosure requirement. Mr. Bunts mentioned that the prosecution was transferred to him that time and he was in the process of taking over. As of now no Terminal Disclosure has been filed. The examiner understand the prosecution transition and providing more time to Mr. Bunts.

Double Patenting
The non-statutory non-provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following table shows anticipated respective claims of the instant application against the claims of US Patent No. US 10,652,014
Table 1
 Instant Application
                      Patent US 10,652,014
1. A computer-implemented method of determining, at a first node (C), a common secret (CS) that is common with the first node (C) and a second node (S), wherein the first node (C) is associated with a first asymmetric cryptography pair of a cryptography system,
the first asymmetric cryptography pair having a first node master private key (Vic) and a first
node master public key (Pie), and the second node (S) is associated with a second asymmetric cryptography pair of the cryptography system, the second asymmetric cryptography pair having a second node master private key (Vis) and a second node master public key (Pis), wherein the
first node master public key and second node master public key are generated respectively from the first node master private key and the second node master private key using the cryptography system common with the first and second nodes, and wherein the method comprises:
- determining a first node second private key (V2c) based on at least the first node master
private key (Vic) and a deterministic key (DK) common with the first and second nodes;
- determining a second node second public key (P2s) based on at least the second node
 using the common cryptography system;
and
- determining the common secret (CS) based on the first node second private key (V2c)
and the second node second public key (P2s ),
wherein the second node (S) has the same common secret (S) based on a first node
second public key (P2c) and a second node second private key (V2s), wherein:
- the first node second public key (P2c) is based on at least the first node master public
key (Pie) and the deterministic key (DK) using the common cryptography system; and
- the second node second private key (V2s) is based on at least the second node master
private key (Vis) and the deterministic key (DK).
computer-implemented method of determining, at a first node (C), a common
secret (CS) that is common with the first node (C), and a second node (S), wherein the first node (C) is associated with a first asymmetric cryptography pair of a cryptography system having a homomorphic property, the first asymmetric cryptography pair having a first node master private key (V1c) and a first node master public key (Pie), and the second node (S) is associated with a second asymmetric cryptography pair of the cryptography system, the second asymmetric cryptography pair having a second node master private key (Vis) and a second node master public key (P 1s), wherein the first node master public key and second node master public key are
based on encryption of respective first node master private key and second node master private key using the cryptography system common with the first and second nodes, and wherein the method comprises:
- determining a first node second private key (V2c) based on at least the first node master
private key (Vic) and a deterministic key (DK) common with the first and second nodes;
- determining a second node second public key (P2s) based on at least the second node
 using the common cryptography system;
and
- determining the common secret (CS) based on the first node second private key (V2c)
and the second node second public key (P2s ),
wherein the second node (S) has the same common secret (S) based on a first node
second public key (P2c) and a second node second private key (V2s), wherein:
- the first node second public key (P2c) is based on at least the first node master public
key (Pie) and the deterministic key (DK) using the common cryptography system; and
- the second node second private key (V2s) is based on at least the second node master
private key (Vis) and the deterministic key (DK).



The scope of claims of the instant application would have been obvious to one of ordinary skill in the art in view of the issued claims of the parent patent US 10,652,014 (In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Therefore claim 44-90 of US Patent US 10,652,014 anticipate claims 1-44 of the instant application. Claims are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims of the WANG; Mingjun (US 2018/0376318 A1 ), and ALTIN; DANIEL (US 2018/0146367A1). The claims at issue are not patentably distinct from each other over Patent US 10,652,014 in view of WANG, and ALTIN.
WANG discloses a technique where a network node generates a common public key and a master secret key. The common public key is used as a group public key to verify a group signature and is public to any UE in a communication group. The master secret key may be used to generate private keys for UEs and open a signature to recover a signer's real identity. The master secret key is private and only the group master, i.e. the network node, knows it. In some embodiments of the present invention, the network node may set up a D2D (Device-to-Device) communication system as the communication group. In this case, the network node acts as a group manager. The D2D communication system may be a part or whole of the communication network. The UE may become the member of the communication group upon registration of D2D communication service. 
ALTIN discloses a technique where hierarchy of public/private key pairs is used including a master key pair, a set of factory key pairs, and a set of IoT service key pairs, and a set of IoT device key pairs. The master key pair comprises a root of trust for all of the other key pairs and is maintained in a single, highly secure location (e.g., under the control of the organization implementing the IoT systems described herein). The master private key may be used to generate signatures over (and thereby authenticate) various other key pairs such as the factory key pairs. The signatures may then be verified using the master public key. Each factory which manufactures IoT devices is assigned its own factory key pair which may then be used to authenticate IoT service keys and IoT device keys. As an example a factory private key is used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of claims of the Patent US 10,652,014 to obtain predictable results. The motivation is that the combination of cited references with the Patent US 10,652,014 would enable networked nodes such as IoT ("Internet of Things") system for sharing credentials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491